Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9, 11 and 14-20 (renumbered 1-16, respectively) are allowed.

Response to Arguments
With respect to the rejection of Claims 1-7, 9, 11 and 14-20 under 35 USC 101, an examiner’s amendment was made to independent Claims 1, 11 and 20. The claims have been amended to include additional limitations to meet the requirements of the 2019 Revised Subject Matter Eligibility Guidance.  Therefore, the rejection of Claims 1-7, 9, 11 and 14-20 under 35 USC 101 have been withdrawn. 

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with John K. Winn (Reg. No. 58,579) on 03/10/2021.
The application has been amended as follows:
(Currently Amended) A method for performing approximate string matching in a cyber security environment, the method performed by a computer device comprising a processor and memory, the method comprising: 
obtaining a predefined distance error threshold and user information, the user information including a list of strings;
calculating distance metrics for pairs of strings in the list of strings;
determining a positive list and a negative list based on the calculated distance metrics for the pairs of strings;
determining histogram representations of the list of strings;
determining true positive rates and false positive rates for one or more histogram thresholds based on the positive list, the negative list, and calculated histogram distances between pairs within the histogram representations;
obtaining a predetermined histogram threshold from the one or more histogram thresholds based on a predetermined true positive rate and a predetermined false positive rate;
obtaining an input string;
converting the input string to an input string histogram; [[and]]
determining whether a comparison between the input string histogram and at least one of the histogram representations of the list of strings is within the predetermined histogram threshold;
prompting for additional authenticating information when the comparison between the input string histogram and at least one of the histogram representations of the list of strings is greater than the predetermined histogram threshold; and
based on successfully verifying the additional authenticating information, storing the input string to a user profile.
8.	(Cancelled).
9.	(Currently Amended) The method according to claim 1 [[8]], wherein the input string is a browser user agent.
10.	(Cancelled).
11.	(Currently Amended) A server for performing approximate string matching in a cyber security environment, the server comprising a processor and a non-transitory computer readable medium with instructions stored thereon such that when the processor executes the instructions, the server is configured to: 
obtain a predefined distance error threshold and user information, the user information including a list of strings;
calculate distance metrics for pairs of strings in the list of strings;
determine a positive list and a negative list based on the calculated distance metrics for the pairs of strings;
determine histogram representations of the list of strings;
determine true positive rates and false positive rates for one or more histogram thresholds based on the positive list, the negative list, and calculated histogram distances between pairs within the histogram representations;
obtain a predetermined histogram threshold from the one or more histogram thresholds based on a predetermined true positive rate and a predetermined false positive rate; [[and]]

obtain an input string;
convert the input string to an input string histogram;
determine whether a comparison between the input string histogram and at least one of the histogram representations of the list of strings is within the predetermined histogram threshold;
prompt for additional authenticating information when the comparison between the input string histogram and at least one of the histogram representations of the list of strings is greater than the predetermined histogram threshold; and
based on successfully verifying the additional authenticating information, store the input string to a user profile.
12.	(Cancelled).
13.	(Cancelled).

Allowable Subject Matter
Claims 1-7, 9, 11 and 14-20 (renumbered 1-16, respectively) are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, disclose or suggest the claimed limitation of (in combination with all other limitations in the claim) "determining true positive rates and false positive rates for one or more histogram thresholds based on the positive list, the negative list, and calculated histogram distances between pairs within the histogram representations", as found in Claim 1. Similar features are claimed in Claims 2-7, 9, 11 and 14-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU B HANG/Primary Examiner, Art Unit 2672